         Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

   MICHAEL    SPRINGMAN,   ON                   §
   BEHALF OF HIMSELF AND ALL                    §
   OTHERS SIMILARLY SITUATED,                   §
                                                §
   PLAINTIFF                                    §
                                                §
                                                §
   v.                                           §           CIVIL ACTION NO. 6:21-cv-63
                                                §
   FUN TOWN ENTERPRISES, LLC                    §
   AND WACO FUNTOWN, LP,                        §
                                                §
   DEFENDANTS                                   §



        PLAINTIFF’S ORIGINAL COLLECTIVE AND CLASS ACTION COMPLAINT

          Plaintiff Michael Springman brings this Fair Labor Standards Act (“FLSA”) collective

   action suit against the above-named Defendants under the Fair Labor Standards Act, 29 U.S.C. §

   201, et seq., as amended. Plaintiff also brings this Rule 23 class action against the above named

   Defendants based upon quantum meruit pursuant to Texas common law for all unpaid, non-

   overtime hours. For cause of action, Plaintiff would respectfully show as follows:

                                     I. NATURE OF DEMAND

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not




   Plaintiff’s Original Collective and Class Action Complaint                           Page 1
          Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 2 of 12



   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich

   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).

2. Defendants have violated the FLSA by failing to pay Plaintiff and all other piece-rate technicians

   in accordance with the guarantees and protections of the FLSA. Defendants have failed and

   refused to pay these technicians at time-and-one-half their regular rates of pay for all hours worked

   in excess of forty hours within a workweek.

3. Defendants have also violated Texas state law by receiving and accepting valuable services from

   Plaintiff and other technicians in the form of hours worked under forty in a week. Defendants’

   refusal to pay for such hours operated to deprive Plaintiff and other technicians of wages they were

   due for work performed under forty hours per week. This obligation to pay employees for valuable

   services rendered for work under forty hours in a week derives not from the FLSA, but from the

   common law of Texas.

                                              II. PARTIES

4. Plaintiff Michael Springman is an individual who resides in this judicial district. He was employed

   by Defendants within the meaning of the FLSA from early 2019 through December 2020 as a

   technician.

5. Defendant Fun Town Enterprises, LLC is a domestic limited liability company with its primary

   place of business in Cleburne, Texas.

6. Fun Town Enterprises, LLC was an employer of Plaintiff and those similarly situated as defined

   by 29 U.S.C. §203(d).

7. Fun Town Enterprises, LLC can be served with process by serving its registered agent, Jarrod C.

   McGhee at 203 Complete Court, Cleburne, Texas 76033.

8. Defendant Waco Funtown LP domestic limited partnership with its primary place of business in



   Plaintiff’s Original Collective and Class Action Complaint                           Page 2
          Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 3 of 12



   Cleburne, Texas.

9. Waco Funtown LP was an employer of Plaintiff and those similarly situated as defined by 29 U.S.C.

   §203(d).

10. Waco Funtown LP can be served with process by serving its registered agent, Jarrod C. McGhee

   at 203 Complete Court, Cleburne, Texas 76033.

11. Both Fun Town Enterprises, LLC and Waco Funtown LP operated as joint employers of Plaintiff

   by sharing the ability to directly and immediately control or co-determine essential terms and

   conditions of employment such as hiring, firing, discipline, supervision and direction.

12. Both Fun Town Enterprises, LLC and Waco Funtown LP operated as joint employers of Plaintiff

   in that Defendants undertake related activities, have a unified business operation with common

   control, and share the common business.

                                 III.   JURISDICTION AND VENUE

13. The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action arises

   under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor Standards

   Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further conferred on

   this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

14. The Court has personal jurisdiction over Defendants because they conduct business in Texas and

   have entered into relationships with Plaintiff in Texas and have committed actions in Texas that

   give rise to this cause of action.

15. Venue is proper in the Western District of Texas, Waco Division, pursuant to 28 U.S.C. § 1391(b),

   because a substantial part of the events or omissions giving rise to the claims herein occurred in

   this District.




   Plaintiff’s Original Collective and Class Action Complaint                            Page 3
           Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 4 of 12



                                IV. COVERAGE UNDER THE FLSA

16. At all relevant times, Defendants have acted, directly or indirectly, in the interest of an employer

   with respect to Plaintiff.

17. At all times hereinafter mentioned, Defendants have been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

18. At all times hereinafter mentioned, Defendants have each been engaged in an “enterprise” within

   the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

19. At all times hereinafter mentioned, Defendants have each been an enterprise engaged in commerce

    or in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA,

    29 U.S.C. § 203(s)(1), in that Defendants are each an enterprise and have had employees engaged

    in commerce or in the production of goods for commerce, or employees handling, selling, or

    otherwise working on goods or materials that have been moved in or produced for commerce by

    any person and in that said enterprises have had and has an annual gross volume of sales made or

    business done of not less than $500,000 each (exclusive of excise taxes at the retail level which

    are separately stated).

20. At all times hereinafter mentioned, Defendants employed individual “employees” (as defined in

   Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged in commerce or in the

   production of goods for commerce as required by 29 U.S.C. §207 and whom Defendants at all

   relevant times “employ[ed]” within the meaning of Section 3(g) of the FLSA, 29 U.S.C. § 203(g).

                                    V. FACTUAL ALLEGATIONS

21. Defendants operate Recreational Vehicle (“RV”) dealerships in and around Texas, and claim to be

   the number one RV dealer in the nation. Plaintiff Michael Springman was employed by Defendants

   as a technician at Defendants’ Waco dealership.



    Plaintiff’s Original Collective and Class Action Complaint                          Page 4
           Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 5 of 12



22. As a technician, Springman was responsible for inspecting trailers shipped from the factory by

   checking such things as the propane, electrical and water lines to ensure they were functioning

   properly. Springman was also responsible for making repairs to the trailers and for servicing the

   trailers.

23. Springman was paid on a piece-rate basis for his work.

24. Defendants had a policy of not paying their piece-rate technicians overtime premiums for any hours

   worked over forty per week. Defendants also had a policy of not paying these same technicians

   any compensation at all for certain categories of work. For example, but not by way of limitation,

   if a technician performed warranty work on a trailer and the manufacturer determined it would not

   cover all hours expended by the technician, any excess hours not deemed to be covered were simply

   deducted from the technician’s pay. If a technician had to repair a trailer because a technician at a

   different Fun Town location failed to properly repair that trailer, any time the second technician

   spent repairing the trailer would be uncompensated. Likewise, if a technician repaired a trailer but

   the repair was determined to be faulty, any time that technician spent correcting the faulty repair

   would not be compensated.

25. There was no mechanism for tracking the actual amount of hours Plaintiff or other piece-rate

   technicians worked each week.

26. Plaintiff routinely worked more than forty hours per week.

27. Defendants have employed and are employing other individuals as piece-rate technicians who were

   subjected to the same treatment as Plaintiff, in that they are not paid overtime premiums for any

   hours worked over forty per workweek. Additionally, these employees received no compensation

   at all for the performance of certain tasks.




   Plaintiff’s Original Collective and Class Action Complaint                           Page 5
             Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 6 of 12



28. Defendants have knowingly, willfully, or with reckless disregard carried out, and continue to carry

   out, their illegal pattern or practice of failing to pay overtime compensation to Plaintiff and all

   other similarly situated technicians.

                          VI. COLLECTIVE ACTION ALLEGATIONS

29. Plaintiff seeks conditional certification pursuant to 29 U.S.C. § 216(b) of the following class (the

   “FLSA Class Members”):

                All current and former piece-rate technicians who were employed by
                Defendants for the past three years who were not paid at the rate of at
                least one-and-one-half of their regular rates of pay for all hours worked
                in excess of forty (40) hours in a workweek.

30. Plaintiffs were subjected to the same pay provisions in that they were all paid a piece-rate, but

   they were not compensated at the rate of at least one and one-half their regular rates of pay for all

   hours worked in excess of 40 in a workweek. Thus, the Class Members are owed unpaid overtime

   for the same reasons as Plaintiff, without regard to their individualized circumstances or their job

   duties.

31. Defendants’ failure to compensate employees for hours worked in excess of 40 in a workweek as

   required by the FLSA results from a policy or practice of failing to pay overtime compensation to

   the FLSA Class Members in the manner described herein above. This policy or practice is and has

   been, at all relevant times, applicable to the Plaintiff and all FLSA Class Members. Application

   of this policy or practice does not depend on the personal circumstances of the Plaintiff or those

   joining this lawsuit. Rather, the same policy or practice that resulted in the non-payment of

   overtime compensation to Plaintiff also applied to all FLSA Class Members.




   Plaintiff’s Original Collective and Class Action Complaint                           Page 6
           Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 7 of 12



                       VII. STATE LAW RULE 23 CLASS ALLEGATIONS

32. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff, individually and on behalf

    of all other similarly situated employees, pursues state-law claims for quantum meruit against

    Defendants.

33. Plaintiff seeks certification of a class pursuant to Rule 23 of the Federal Rules of Civil Procedure

    (the “Rule 23 Class Members”) as follows:

            All current and former technicians who worked as piece-rate employees for
            Defendants for the past four (4) years who were not compensated for hours
            worked less than forty (40) in a workweek at their regular rate of pay.

34. Plaintiff, individually and on behalf of all other similarly situated employees, seeks relief on a class

   basis challenging Defendants’ practice of knowingly failing to pay Plaintiff and other similarly

   situated employees their agreed rate of pay or the reasonable value of the services they rendered

   for hours worked under forty in a week.

35. Throughout the relevant period, Defendants knowingly allowed Plaintiff and Rule 23 Class

   Members to perform uncompensated work during weeks in which the Rule 23 Class Members

   worked under forty hours in a week.

36. Therefore, throughout the relevant period, Defendants knew that Plaintiff and Rule 23 Class

   Members were not being properly compensated for all hours worked.

37. During the relevant period, Defendants failed to pay Plaintiff and Rule 23 Class Members for the

   valuable services provided during the weeks that they worked under forty hours.

38. Defendants maintained common work, time, and pay policies and procedures throughout their

   various locations. As a result, Plaintiff and Rule 23 Class Members are similarly situated regardless

   of their location and have been regularly deprived of pay for workweeks during which they worked

   under forty hours.




    Plaintiff’s Original Collective and Class Action Complaint                              Page 7
          Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 8 of 12



39. Plaintiff’s state-law claims against Defendants for quantum meruit satisfy the numerosity,

   commonality, typicality, adequacy, and superiority requirements for the certification of a class

   action under Federal Rule of Civil Procedure 23.

40. Numerosity. The class satisfies the numerosity standard as it is believed that there are between

   fifty or more Rule 23 Class Members. Consequently, joinder of all Rule 23 Class Members in a

   single action is impracticable. The data required to calculate the size of the class is within the sole

   control of Defendants.

41. Commonality. There are questions of law and fact common to the class that predominate over any

   questions affecting individual members. The questions of law and fact common to the class arising

   from Defendants’ actions include, without limitation, the following:

       a) Whether Defendants had a policy and practice of refusing to pay employees for certain

           categories of work;

       b) Whether Defendants knew or should have known that Plaintiff and Rule 23 Class Members

           were not compensated for work performed under forty hours per week;

       c) Whether valuable services were rendered to Defendants by Plaintiff and Rule 23 Class

           Members when they worked under forty (40) hours per week, and whether Defendants

           accepted the benefit of Plaintiff and Rule 23 Class Members’ unpaid services;

       d) The proper measure of damages, including whether the reasonable value of such services

           can be based on an agreed hourly rate of pay.

42. Typicality. Plaintiff’s claims are typical of those of the class because Plaintiff’s claims arise from

   the same course of conduct and legal theories as the claims of the prospective Rule 23 Class

   Members. Like the Rule 23 Class Members, Plaintiff worked as a piece-rate employee for

   Defendants within the class definition during the relevant time period. Like the Rule 23 Class



   Plaintiff’s Original Collective and Class Action Complaint                             Page 8
           Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 9 of 12



    Members, Plaintiff was subject to the identical company-wide policy of not being paid for certain

    categories of work. Like the Rule 23 Class Members, Plaintiff worked under forty hours per week

    during some weeks of his employment but was not paid for all such time worked. The other facts

    outlined above likewise apply equally to both Plaintiff and the Rule 23 Class Members.

43. Adequacy. Plaintiff is an adequate representative of the class because his interests do not conflict

    with the interests of the Rule 23 Class Members he seeks to represent. The interests of the members

    of the class will be fairly and adequately protected by Plaintiff and the undersigned counsel.

44. Superiority. A class action is superior to other available means for the fair and efficient

    adjudication of this lawsuit. Even in the event any member of the class could afford to pursue

    individual litigation against companies the size of Defendants, doing so would unduly burden the

    court system. Individual litigation of potentially several hundred claims would magnify the delay

    and expense to all parties and flood the court system with duplicative lawsuits. Prosecution of

    separate actions by individual members of the class would create risk of inconsistent and varying

    judicial results and establish incompatible standards of conduct for Defendants. A single class

    action can determine the rights of all Rule 23 Class Members in conformity with the interest of

    efficiency and judicial economy.

                 VIII. CAUSE OF ACTION ONE: FAILURE TO PAY WAGES IN
                  ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

45. Plaintiff incorporates all allegations contained in the foregoing paragraphs as though fully set forth

   herein.

46. During the relevant period, Defendants have violated and are violating Section 7 of the FLSA, 29

   U.S.C. §§ 207 and 215(a)(2) by employing employees in an enterprise engaged in commerce or in

   the production of goods for commerce within the meaning of the FLSA as stated herein above, for

   workweeks longer than 40 hours without compensating such employees for their work in excess


    Plaintiff’s Original Collective and Class Action Complaint                            Page 9
          Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 10 of 12



   of forty hours per week at rates no less than one-and-one-half times their regular rates for which

   they were employed. Defendants have acted willfully in failing to pay Plaintiff in accordance with

   applicable law.

                        IX. CAUSE OF ACTION TWO: QUANTUM MERUIT

47. Plaintiff incorporates all allegations contained in the foregoing paragraphs as though fully set forth

   herein.

48. Plaintiff and Rule 23 Class Members performed valuable services for Defendants when they

   worked under forty hours per week.

49. These services had a reasonable value of no less than the agreed hourly rate.

50. Defendants accepted and retained the benefit of Plaintiff’s and Rule 23 Class Members’

   performance of these valuable services.

51. Defendants had reasonable notice and/or knowledge that Plaintiff and Rule 23 Class Members

   expected to be compensated for services rendered for the Defendants.

52. Defendants failed to pay Plaintiff and Rule 23 Class Members the reasonable value of the services

   performed for workweeks in which they worked under forty hours.

53. Plaintiff and Rule 23 Class Members are entitled to recover damages under this claim for the last

   four years.

54. Plaintiff and Rule 23 Class Members are entitled to attorney’s fees and cost under this claim

   pursuant to Texas Civil Practice and Remedies Code, §38.001, et seq.

                                       X. PRAYER FOR RELIEF

             WHEREFORE, cause having been shown, Plaintiff prays for an expedited order certifying

   a class and directing notice to putative class members pursuant to 29 U.S.C. § 216(b), an order

   certifying a class pursuant to Rule 23 of the Federal Rules of Civil Procedure, and individually,



   Plaintiff’s Original Collective and Class Action Complaint                             Page 10
      Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 11 of 12



and on behalf of any and all such class members, on trial of this cause, judgment against

Defendants, jointly and severally, as follows:

       a.      For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

Defendants liable for unpaid back wages due to Plaintiff (and those who may join in the suit) and

for liquidated damages equal in amount to the unpaid compensation found due to Plaintiff (and

those who may join the suit);

       b.      For an Order awarding Plaintiffs the full measure of their quantum meruit damages

under Texas law;

       c.      For an Order awarding Plaintiff (and those who may join in the suit) the taxable

costs and allowable expenses of this action;

       d.      For an Order awarding Plaintiff (and those who may join in the suit) attorneys’ fees;

       e.      For an Order awarding Plaintiff (and those who may join in the suit) pre-judgment

and post-judgment interest at the highest rates allowed by law;

       f.      For an Order awarding Plaintiff declaratory and injunctive relief as necessary to

prevent the Defendants’ further violations, and to effectuate the purposes, of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. and the Texas common law; and

       g.      For an Order granting such other and further relief, at law or in equity, as may be

necessary and/or appropriate.




Plaintiff’s Original Collective and Class Action Complaint                          Page 11
      Case 6:21-cv-00063-ADA-JCM Document 1 Filed 01/22/21 Page 12 of 12



                                             Respectfully Submitted,

                                             MORELAND VERRETT, P.C.
                                             700 West Summit Dr.
                                             Wimberley, Texas 78676
                                             Tel: (512) 782-0567
                                             Fax: (512) 782-0605

                                             By: /s/ Douglas B. Welmaker
                                                    Douglas B. Welmaker
                                                    Texas State Bar No. 00788641
                                                    doug@morelandlaw.com


                                             ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Collective and Class Action Complaint                     Page 12
